Citation Nr: 0830353	
Decision Date: 09/08/08    Archive Date: 09/16/08

DOCKET NO.  07-15 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for rhinitis, status 
post rhinoplasty.

2.  Entitlement to service connection for sinusitis.

3.  Entitlement to service connection for degenerative joint 
disease of the cervical spine.

4.  Entitlement to service connection for sleep apnea.

5.  Entitlement to service connection for left thigh pain.

6.  Entitlement to service connection for chronic pelvic 
pain.

7.  Entitlement to service connection for degenerative joint 
disease of the knees.

8.  Entitlement to service connection for onychomycosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The appellant served on active duty from October 1956 to 
September 1960.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a December 200 rating decision of the 
Denver, Colorado, Department of Veterans Affairs (VA) 
Regional Office (RO).

In June 2007, the appellant testified at a personal hearing 
before the undersigned Veterans Law Judge.  The Veterans Law 
Judge held the record open following the hearing for 30 days 
pending the receipt of additional evidence.  VA has received 
no evidence since the hearing date.


FINDINGS OF FACT

1.  Rhinitis, status post rhinoplasty, is not attributable to 
service.

2.  Sinusitis is not attributable to service.
3.  Degenerative joint disease of the cervical spine was not 
manifest in service or within one year of separation, and is 
not otherwise attributable to service.

4.  Sleep apnea is not attributable to service or service 
connected disability.

5.  The appellant does not have a current disability of the 
left thigh.

6.  The appellant does not have a current disability of the 
pelvic area.

7.  Degenerative joint disease of the knees was not manifest 
in service or within one year of separation, and is not 
otherwise attributable to service.

8.  Onychomycosis is not attributable to service.


CONCLUSIONS OF LAW

1.  Rhinitis was not incurred in or aggravated by service.   
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2007).

2.  Sinusitis was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2007).

3.  Degenerative joint disease of the cervical spine was not 
incurred in or aggravated by service and may not be presumed 
to have been incurred during service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2007).

4.  Sleep apnea was not incurred in or aggravated by service, 
and is not proximately due to service-connected disability.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.310 (2007).

5.  A left thigh disability was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2007).

6.  A pelvic disability was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2007).

7.  Degenerative joint disease of the knees was not incurred 
in or aggravated by service and may not be presumed to have 
been incurred during service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2007).

8.  Onychomycosis was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA must 
inform the claimant of any information and evidence not of 
record that (1) is necessary to substantiate the claim as to 
all five elements of the service connection claim (including 
degree of disability and effective date of disability (See 
Dingess/Hartman  v. Nicholson, 19 Vet. App. 473 (2006); (2) 
VA will seek to provide; and (3) the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002); Quartuccio, 
supra. at 187; 38 C.F.R. § 3.159(b).  Notice must be provided 
"at the time" that VA receives a completed or substantially 
complete application for VA-administered benefits.  Pelegrini 
at 119 (2004).  This timing requirement applies equally to 
the initial-disability-rating and effective-date elements of 
a service connection claim.  Dingess/Hartman, supra.

The Board finds that the VCAA letter sent to the appellant in 
June 2005 essentially complied with statutory notice 
requirements as outlined above.  VA notified the appellant of 
the evidence obtained, the evidence VA was responsible for 
obtaining, and the evidence necessary to establish 
entitlement to the benefits sought including the types of 
evidence that would assist in this matter.

However, notice of the disability rating and effective date 
elements was not provided until March 2006, after the initial 
rating decision.  This is error and presumed prejudicial to 
the appellant unless VA can demonstrate otherwise.  Sanders 
v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  In this case, 
the Board finds that there is no prejudice to the appellant 
in this timing error because the claims were subsequently 
readjudicated in April 2007 and VA sent the appellant a 
Statement of the Case dated the same notifying him of the 
actions taken and evidence obtained or received.  As such, he 
was afforded due process of law.  Additionally, the Board 
observes that VA provided the appellant the pertinent laws 
and regulations in the SOC, and that he has been represented 
throughout the appeal by an accredited representative.  
Lastly, the appellant's sworn testimony in June 2007 reflects 
an understanding of the evidence necessary to substantiate 
his claims for service connection and the presiding Veterans 
Law Judge held the record open 30 days pending receipt of 
additional evidence.  In the end, the appellant has not been 
deprived of information needed to substantiate his claim and 
the very purpose of the VCAA notice has not been frustrated 
by the timing error here.  The appellant is not prejudiced by 
a decision in this case.  In the circumstances of this case, 
a remand would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided).

VA has also satisfied its duty to assist the appellant under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  Service medical 
records along with VA and private treatment records have been 
associated with the claims folder.  Additionally, VA provided 
the appellant the opportunity to appear for a hearing.  The 
appellant exercised his right and testified at a June 2007 
hearing.  The appellant's sworn testimony reflects that that 
there is no additional evidence to submit in support of his 
claims; the appellant noted that the physicians treating him 
soon after service discharge for the claimed disabilities are 
deceased and/or records are no longer available.  The 
Veterans Law Judge presiding at the June 2007 hearing 
emphasized the importance of medical evidence showing 
continuity of symptomatology or treatment after service 
discharge.  The appellant reported that he was still looking 
for medical treatment reports and the record was held open 
another 30 days pending possible submission of additional 
evidence.  VA received no evidence following the June 2007 
hearing.

We find that there is no indication that there is any 
additional relevant evidence to be obtained either by the VA 
or by the appellant, and there is no other specific evidence 
to advise him to obtain.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary). 

The Board acknowledges that the appellant has not been 
afforded a VA medical examination on the claimed disorders.  
However, the Board finds that a VA examination is not 
necessary in order to decide this matter.  Two pivotal Court 
cases exist that address the need for a VA examination, 
Duenas v. Principi, 18 Vet. App. 512 (2004) and McClendon v. 
Nicholson, 20 Vet App. 79 (2006).  In McClendon, the Court 
held that in disability compensation claims, the Secretary 
must provide a VA medical examination when there is: (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the Secretary to make a decision 
on the claim.  Id. at 81.  In Duenas v. Principi, 18 Vet. 
App. 512 (2004), the Court held that a VA examination is 
necessary when the record: (1) contains competent evidence 
that the veteran has persistent or recurrent symptoms of the 
claimed disability and (2) indicate that those symptoms may 
be associated with his active military service.

Here, the appellant's service medical records are void of any 
complaints or treatment for the claimed disorders.  Also, the 
Board finds that there is no credible evidence of continuity 
of symptoms since service and no competent evidence otherwise 
showing that the claimed disorders were incurred in service.  
Moreover, there is no competent evidence linking the 
appellant's currently shown disabilities to a service or 
service connected disability.  Because some evidence of an 
in-service event, injury, or disease is required in order to 
substantiate a claim for service connection and because a 
post-service medical examination could not provide evidence 
of such past events, a medical examination conducted in 
connection with claim development could not aid in 
substantiating a claim when the record does not already 
contain evidence of an in-service event, injury, or disease.  
See 38 C.F.R. § 3.159(c)(4)(i).  The Board acknowledges that 
VA has established service connection for post traumatic 
stress disorder based on personal assault in service; 
however, even accepting the forced assault, injury to the 
nose/sinuses, neck, and knees is not shown.  For the reasons 
stated, a VA medical examination is not warranted.

Accordingly, the Board concludes it should proceed without 
prejudice to the claimant.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).

Service Connection

Initially, the Board notes that the appellant did not engaged 
in combat and he does not assert that his claimed problems 
are a result of combat.  Therefore, the provisions of 38 
U.S.C.A. § 1154(b) are not for application in this matter.

Compensation may be awarded for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131.  Service connection basically means 
that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein. 38 C.F.R. § 
3.303.

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303.

Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  However, "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).

Arthritis shall be considered to have been incurred in or 
aggravated by service although not otherwise established 
during the period of service if manifested to a compensable 
degree within one year following service in a period of war 
or following peacetime service on or after January 1, 1947.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131); 38 C.F.R. 
§§ 3.307(a) (3), 3.309(a).

Also, disability that is proximately due to or the result of 
a service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a).

In weighing the evidence of record, the Board concludes that 
the preponderance of the evidence is against service 
connection for the claimed disorders.  Absent a relative 
balance of the evidence, the evidence is not in equipoise and 
the benefit-of-the-doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).



Service connection for rhinitis, status post rhinoplasty, and 
sinusitis

The Board finds that the weight of the evidence is against 
service connection for rhinitis and sinusitis because the 
conditions are not shown in service or soon after service, 
and have not been attributed to any in service injury or 
disease, or service-connected disability.  We note that 
service medical records are negative for any history, 
treatment, or diagnosis of rhinitis or sinusitis.  Report of 
separation examination dated September 1960 similarly 
reflects normal clinical evaluation of the nose and sinuses.  
The appellant reported in his April 2006 report of personal 
trauma in service that his nose was broken during a violent 
personal assault (rape) in service and that "I managed to 
set my broken nose myself but it has bothered me since that 
time."  However, the Board finds that the appellant's report 
of setting his broken nose at age 17 onboard ship is not 
credible in view of the normal findings on report of 
separation and his report during VA treatment in July 2003 of 
having had rhinoplasty in 1986 status post 13 nasal 
fractures.  The first documented evidence of rhinitis is on a 
VA treatment report dated July 2003.

In June 2007, the appellant testified that he received in-
service treatment for rhinitis and sinusitis in service, 
reporting to sick-call, and that he self-medicated most of 
the time.  He testified that he has had rhinitis and sinus 
problems since service discharge, and that he received 
treatment post service; no records are available as the 
physicians are now deceased and the whereabouts of the 
medical records are unknown.  The appellant testified that he 
has been treated by VA in recent years for sinus problems and 
prescribed Flonase.  VA treatment records show diagnoses for 
rhinitis, but no diagnosis for chronic sinusitis.  Competent 
evidence of chronic sinusitis has not been presented.

The Board has considered the appellant's statements as to why 
he believes his rhinitis is related to service.  He is 
certainly competent to state that he suffered from headaches, 
facial pain, runny nose, or other symptoms.  Layno v. Brown, 
6 Vet. App. 465, 470 (1994).  However, in the context of the 
evidence as a whole, his opinion that his rhinitis is 
attributable to a broken nose or nasal injury in service is 
not competent evidence.  See Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge"); see also 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) 
(explaining in footnote 4 that a veteran is competent to 
provide a diagnosis of a simple condition such as a broken 
leg, but not competent to provide evidence as to more complex 
medical questions).  Also, the appellant is not competent to 
diagnose sinusitis.  The etiology of the appellant's 
rhinitis, like a diagnosis for sinusitis, requires medical 
knowledge and more than lay observation.  As such, the 
appellant's opinion has little probative value.

Accordingly, the claims are denied.

Service connection for degenerative joint disease of the 
cervical spine

The Board finds that the weight of the evidence is against 
service connection for degenerative joint disease of the 
cervical spine because no abnormal cervical spine pathology 
is shown in service or soon after service, including 
arthritis in the initial post separation year, and 
degenerative joint disease of the cervical spine has not been 
attributed to any in-service injury or disease process.

We note that service medical records are negative for any 
history, treatment, or diagnosis of a cervical spine 
disorder.  While service medical records show that the 
appellant reported a stiff neck in 1957, this was associated 
with a streptococcal infection and resolved with treatment.  
Report of separation examination dated September 1960 
similarly reflects normal clinical evaluation of the spine.

A post service treatment record dated June 1999 reflects a 
history of injury 33 years earlier from having been pinned up 
against a wall by a 600 pound machine "which resulted in the 
beginnings of a long course of bilateral shoulder and 
interscapular pain."  At this time, the appellant also 
reported serious injury to his upper extremities requiring 
extensive surgery in 1992 from a motor vehicle accident.  
During post service treatment in July 2003, the appellant 
reported a history of a motor vehicle accident with whiplash 
injury in 1991.

Post service diagnoses include degenerative joint disease and 
degenerative disc disease of the cervical spine.  However, 
competent evidence has not been presented showing that these 
conditions are attributable to service, including 
streptococcal infection.  Also, degenerative joint disease of 
the cervical spine is not shown within the initial post 
separation year.

The appellant's testimony reflects his belief that his neck 
condition is related to spinal meningitis in service.  As 
indicated above, service medical records show that the 
appellant was treated for streptococcus infection in service.  
These records confirm that "it was thought this patient was 
suffering from meningismus and the symptoms of neck stiffness 
responded to penicillin."  But report of service separation 
examination shows no abnormal cervical spine pathology; 
clinical evaluation was normal.

The Board has considered the appellant's statements as to why 
he believes his cervical spine disorder is related to 
service.  He is certainly competent to state that he suffered 
from neck and stiffness, or other symptoms.  Layno v. Brown, 
6 Vet. App. 465, 470 (1994).  However, in the context of the 
evidence as a whole, his opinion that his current neck 
disorder is attributable his streptococcus infection in 
service is not competent evidence.  See Routen supra at 186 
(1997); see also Jandreau supra.  The Board does not believe 
that degenerative joint disease of the cervical spine, as 
contrasted with neck pain or stiffness, is subject to lay 
diagnosis.  That is to say, the Board finds no basis for 
concluding that a lay person would be capable of discerning 
what disorder his neck difficulties represented, in the 
absence of specialized training.  The appellant has not 
established any specialized training for such qualifications.  
Moreover, when examined for separation purpose in September 
1960, clinical evaluation was normal.  As such, the 
appellant's opinion here has little probative value.

Accordingly, the claim is denied.

Service connection for sleep apnea

The Board finds that the weight of the evidence is against 
service connection for sleep apnea.  Sleep apnea is not 
attributable to service.  The condition is not shown in 
service or soon after service, and has not been attributed by 
competent evidence to any in-service injury or disease.

Service medical records are silent for sleep apnea.  Sleep 
apnea is first documented more than 40 years after service 
discharge.  VA outpatient treatment notes dated from October 
2003 reflect a diagnosis for sleep apnea.

The appellant argues in sworn testimony that his sleep apnea 
is cause by service-connected post traumatic stress disorder 
and the inability to sleep.  The appellant is not competent 
to provide a medical opinion as to the etiology of his sleep 
apnea.  Bostain v. West, 11 Vet.App. 12, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet.App. 492 (1992); see also, 
Routen supra..  As such, the appellant's opinion has no 
probative value.

Accordingly, the claim is denied.

Service connection for left thigh pain and chronic pelvic 
pain

The appellant seeks service connection for left thigh pain 
and chronic pelvic pain.  In sworn testimony, the appellant 
acknowledged that the doctors could not find anything 
physically wrong to explain the pain.  He testified that he 
developed left thigh and pelvic pain after his physical 
assault in service in 1958.

Service medical records are negative complaint of left thigh 
and/or pelvic region pain.  VA treatment records dated April 
2007 to May 2005 reflect complaints of joint pain involving 
the thigh and pelvic region.

In the absence of in-service disease or injury, service 
connection may not be granted.  Here, no diagnosis has been 
established for the left thigh and pelvic pain.  There is 
simply pain without underlying disease or injury.  38 
U.S.C.A. §§ 1110; see also 38 C.F.R. § 3.303(a) (service 
connection means facts showing "a particular injury or 
disease resulting in disability [that] was incurred 
coincident with service. . . ."); see also Sanchez-Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001).

Basic entitlement to disability compensation derives from two 
statutes, both found in title 38, sections 1110 and 1131, the 
former relating to wartime disability compensation and the 
latter relating to peacetime disability compensation.  Both 
statutes provide for compensation, beginning with the 
following words:  "For disability resulting from personal 
injury suffered or disease contracted in the line of duty. . 
. ."  Thus, in order for a veteran to qualify for entitlement 
to compensation under those statutes, the veteran must prove 
existence of a disability, and one that has resulted from a 
disease or injury that occurred in the line of duty.  
Sanchez-Benitez, supra.  Without an injury or disease 
incurred in service leading to a disability, service 
connection cannot be granted.  In this case, the appellant 
suggests injury to the thigh and pelvic region during his in-
service assault; however, competent evidence of a current 
disability attributable to the reported injury is not shown.

Accordingly, the claims for service connection for left thigh 
pain and chronic pelvic pain are denied.

Service connection for degenerative joint disease of the 
knees

The Board finds that the weight of the evidence is against 
service connection for degenerative joint disease of the 
knees.  Service medical records are negative for any history, 
treatment, or findings for abnormal knee pathology.  Report 
of separation examination dated September 1960 similarly 
reflects normal clinical evaluation of the lower extremities.

The appellant reported in his April 2006 report of personal 
trauma in service that he fell down a ship ladder during a 
violent personal attack in service.  The appellant testified 
in June 2007 that he has had knee problems since being thrown 
down a ship's ladder in service.  However, the first 
documented evidence of abnormal knee pathology is in 1991.  
Private treatment records dated June 1991 reflect that the 
appellant was seen for new onset of left knee pain.  By 
history, the appellant had had a slip and fall injury to the 
left knee at a local store.  He denied prior injury or 
impairment.  He was diagnosed with left knee effusion and 
suspected medial meniscus tear.  Tear was confirmed by MRI 
and the appellant underwent arthroscopy in October 1991.

VA treatment report dated July 2003 reflects a history of 
arthroscopic surgery on the right knee in 1985 for medial 
collateral ligament repair and in 1987 for meniscectomy, and 
left knee in 1991 for meniscectomy.  In October 2003, more 
than 40 years after service separation, degenerative joint 
disease of the knees was diagnosed.

The only evidence that favors the claim is the appellant's 
opinion.  Concerning the competence of this evidence, VA 
regards lay statements to be competent evidence of 
descriptions of symptoms of disease, disability, or injury, 
but not the determination of an issue involving a question of 
medical expertise.  38 C.F.R. § 3.159; Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992); but see Jandreau supra; See 
also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 
2006) (The Board cannot determine that lay evidence lacks 
credibility merely because it is unaccompanied by 
contemporaneous medical evidence.  If the Board concludes 
that the lay evidence presented by a veteran is credible and 
ultimately competent, the lack of contemporaneous medical 
evidence should not be an absolute bar to the veteran's 
ability to prove his claim of entitlement to disability 
benefits based on that competent lay evidence).

Here, the Board finds that the appellant is not credible with 
respect to alleged injury of the knees in service.  The 
record reflects that he denied any history of left knee 
injury or impairment prior to his slip-and-fall injury in 
1991.  The appellant has presented inconsistent statements; 
therefore, the Board finds that he is not credible on this 
matter.  Additionally, the Board finds that he is not 
competent to opine on the etiology of degenerative joint 
disease, first diagnosed over 40 years after service, as he 
lacks the requisite expertise.  As such, the appellant's 
opinion has no probative value.

Considering the absence of credible evidence of in-service 
knee injury, coupled with the lack of documented complaints 
or treatment for many years after service and no medical 
evidence attributing the current diagnoses for degenerative 
joint disease to service, the weight of the evidence is 
against the claim.  Accordingly, the claim is denied.

Service connection for onychomycosis

The weight of the evidence is against service connection for 
onychomycosis.  There are no complaints, history, or findings 
for onychomycosis in service.  Service separation examination 
dated September 1960 reflects normal clinical evaluation of 
the feet.  The first documented evidence of onychomycosis on 
VA treatment records dated 2003, more than 40 years after 
service discharge, and competent evidence has not been 
presented attributing the condition to service.

The appellant testified that he had symptoms of athlete's 
foot during and after service.  The Board notes that that the 
appellant is vague concerning his onychomycosis symptoms, and 
that he has not describe having had in service a thickened, 
yellow, or cloudy nail plate, or other symptoms associated 
with nails of his feet.  As such, the Board finds that 
reliable evidence of continuity of symptomatology has not 
been presented.

Accordingly, the claim is denied.


ORDER

Service connection for rhinitis, status post rhinoplasty, is 
denied.

Service connection for sinusitis is denied.

Service connection for degenerative joint disease of the 
cervical spine is denied.

Service connection for sleep apnea is denied.

Service connection for left thigh pain is denied.

Service connection for chronic pelvic pain is denied.

Service connection for degenerative joint disease of the 
knees is denied.

Service connection for onychomycosis is denied.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


